DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/02/2022.	
3.	Claims 1-10 are pending. Claims 1-10 are under examination on the merits. Claims 1-10 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US Pub. No. 2015/0301245 A1, hereinafter “”245”) in view of Arimura et al. (WO 2017126527 A1, hereinafter “”527”).  

Regarding claims 1-4:  “245 teaches a near-infrared-absorbing composition (Page 1, [0003]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex Cu-64 (Page 12, Table 8) obtained by reacting with sulfonic acid such as A-37 (Page 8, Table 1), the copper complex Cu-64 corresponding to the 3 in general formula (I), and which satisfies condition (i) [CH2CH2O] (1 = 2) and condition (ii) [CH2CH2 (CH3) O] (m = 2)", a solvent (Page 4, [0068]; Page 20, [0167]-[0169]). “245 teaches the composition may include inorganic fine particles as a near-infrared-absorbing substance (Page 19, [0152]-[0155]), and metal oxides, and pigments (Page 37, [0391]). “245 does not expressly teach the metal compound is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth, and is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber   
However, “527 discloses a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11), a metal compound such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6) as shown below, wherein the metal compound having the structure represented by the Formula (1), the Formula (II) or the Formula (III) is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber (Page 23/26, [0167]), and a solvent such as cyclohexanone (Page 23/26, [0167]), wherein the "copper complex 5" is a component that includes a metal complex obtained by the reaction of a compound having a structure represented by general formula (IV) with a metal compound, and corresponds to a component in which Ro in general formula (IV) is an alkyl group having a substituent and Z is a structural unit having the formula (Z-1) as shown below (Page 24/26, [0173], Example 11).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    561
    media_image2.png
    Greyscale



Regarding claim 5: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. ‘”527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal element M constituting the metal compound is titanium (Page 6/26, [0025]-[0027]). 

Regarding claim 6: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal compound is a compound having a structure represented by Formula (II) such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale



Regarding claim 7: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. ”527 teaches the near-infrared ray absorbing 

    PNG
    media_image2.png
    115
    561
    media_image2.png
    Greyscale


	Regarding claim 8: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the near-infrared ray absorbing composition contains a phosphonic acid compound (Page8/26,[0048]).

	Regarding claim 9: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. ”245 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 45, [0476]; Page 45, [0479]).
”527 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 3/26, [0007]; Page 4/26, [0013]; Page 22/26, [0162]; Page 25/26, [0182], Table 1).

	Regarding claim 10: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. “245 teaches an image sensor for a solid-state imaging device comprising the near-infrared ray absorbing (Page 45, [0479]). “527 teaches an image sensor for a solid-state imaging device comprising the near-infrared ray absorbing (Page 3/26, [0007]; Page 4/26, [0013]; Page 21/26, [0143]; Page 22/26, [0162]).


Response to Arguments
10.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/24/2022